             Case 1:18-vv-00737-UNJ Document 41 Filed 07/02/20 Page 1 of 4




     In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                        (Filed: June 15, 2020)


* * * * * * * * * * * * * *
KATHLEEN SPAIN,            *                                     UNPUBLISHED
                           *                                     No. 18-737V
         Petitioner,       *
                           *                                     Special Master Dorsey
v.                         *
                           *                                     Attorneys’ Fees and Costs
                           *
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
         Respondent.       *
* * * * * * * * * * * * * *

Diana L. Stadelnikas, Maglio Christopher and Toale, PA, Sarasota, FL, for petitioner.
Heather L. Pearlman, U.S. Department of Justice, Washington, D.C., for respondent.

                         DECISION ON ATTORNEYS’ FEES AND COSTS1

           On May 24, 2018, Kathleen Spain filed a petition seeking compensation under the
    National Vaccine Injury Compensation Program (“Vaccine Program”).2 Petitioner alleges that
    she suffered from optic neuritis as a result of receiving a Diphtheria-Tetanus-acellular Pertussis
    (“DTaP”) vaccination on May 15, 2017. Petition at 1. ECF No. 1. On February 7, 2020, petitioner
    moved for a decision denying compensation, stating that “[p]etitioner has filed all evidence
    Petitioner believes is relevant to this matter and does not intend to file further evidence” and thus
    petitioner “waives the right to any hearing or further proceedings in this matter” and “moves for
    a decision denying compensation.” Petitioner’s Motion for Decision Denying Compensation at


1
  This Decision will be posted on the website of the United States Court of Federal Claims' website, in accordance
with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012). This means the Decision will be available to
anyone with access to the internet. As provided by 44 U.S.C. § 300aa-12(d)(4)B), however, the parties may object
to the published Decision’s inclusion of certain kinds of confidential information. Specifically, Under Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by that party: (1) that
is a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes medical
filed or similar files, the disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine
Rule 18(b). Otherwise the whole decision will be available to the public in its current form. Id.
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine Injury
Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012) (“Vaccine
Act” or “the Act). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C. §§ 300aa.
        Case 1:18-vv-00737-UNJ Document 41 Filed 07/02/20 Page 2 of 4




¶¶ 1-3. On February 7, 2020, the undersigned issued her Decision dismissing the petition for
insufficient proof. (ECF No. 29).

       On March 9, 2020, petitioner filed an application for attorneys’ fees and costs. Motion for
Attorney Fees and Costs (ECF No. 35). Petitioner requests compensation in the amount of
$33,619.73, representing $30,086.10 in attorneys’ fees and $3,533.63 in costs. Fees App. at 1 –
2. Pursuant to General Order No. 9, petitioner warrants that she has not personally incurred costs
in pursuit of this litigation. Fees App. at 2. Respondent filed his response on March 19, 2020
indicating that he “is satisfied the statutory requirements for an award of attorneys’ fees and
costs are met in this case.” Response, ECF No. 36, at 2. Petitioner filed a reply on March 19,
2020, reiterating her belief that the requested attorneys’ fees and costs are reasonable.

       For the reasons discussed below, the undersigned GRANTS petitioner’s motion and
awards a total of $33,619.73.

           I.      Discussion

        Under the Vaccine Act, the special master shall award reasonable attorneys’ fees and
costs for any petition that results in an award of compensation. 42 U.S.C. § 300aa-15(e)(1).
When compensation is not awarded, the special master “may” award reasonable attorneys’ fees
and costs “if the special master or court determines that the petition was brought in good faith
and there was a reasonable basis for the claim for which the petition was brought.” Id. at
§15(e)(1). In this case, although petitioner was denied compensation, the undersigned finds that
both good faith and reasonable basis exist. Accordingly, a final award of attorneys’ fees and
costs is proper.

                       a. Reasonable Attorneys’ Fees

         The Federal Circuit has approved use of the lodestar approach to determine reasonable
attorney’s fees and costs under the Vaccine Act. Avera v. Sec’y of Health & Human Servs., 515
F.3d 1343, 1349 (Fed. Cir. 2008). Using the lodestar approach, a court first determines “an
initial estimate of a reasonable attorney’s fee by ‘multiplying the number of hours reasonably
expended on the litigation times a reasonable hourly rate.’” Id. at 1347-58 (quoting Blum v.
Stenson, 465 U.S. 886, 888 (1984)). Then, the court may make an upward or downward
departure from the initial calculation of the fee award based on other specific findings. Id. at
1348.

        Counsel must submit fee requests that include contemporaneous and specific billing
records indicating the service performed, the number of hours expended on the service, and the
name of the person performing the service. See Savin v. Sec’y of Health and Human Servs., 85
Fed. Cl. 313, 316-18 (2008). Counsel should not include in their fee requests hours that are
“excessive, redundant, or otherwise unnecessary.” Saxton v. Sec’y of Health and Human Servs.,
3 F.3d 1517, 1521 (Fed. Cir. 1993) (quoting Hensley v. Eckerhart, 461 U.S. 424, 434 (1983)). It
is “well within the special master’s discretion to reduce the hours to a number that, in [her]
experience and judgment, [is] reasonable for the work done.” Id. at 1522. Furthermore, the
special master may reduce a fee request sua sponte, apart from objections raised by respondent
and without providing a petitioner notice and opportunity to respond. See Sabella v. Sec’y of
Health & Human Servs., 86 Fed. Cl. 201, 209 (2009).
         Case 1:18-vv-00737-UNJ Document 41 Filed 07/02/20 Page 3 of 4




        A special master need not engage in a line-by-line analysis of a petitioner’s fee
application when reducing fees. Broekelschen v. Sec’y of Health & Human Servs., 102 Fed. Cl.
719, 729 (2011). Special masters may rely on their experience with the Vaccine Program and its
attorneys to determine the reasonable number of hours expended. Wasson v. Sec’y of Health
and Human Servs., 24 Cl. Ct. 482, 484 (Fed. Cl. Nov. 19, 1991) rev’d on other grounds and aff’d
in relevant part, 988 F. 2d 131 (Fed. Cir. 1993). Just as “[t]rial courts routinely use their prior
experience to reduce hourly rates and the number of hours clamed in attorney fee requests …
[v]accine program special masters are also entitled to use their prior experience in reviewing fee
application.” Saxton, 3 F. 3d at 1521.

                                        i.   Reasonable Hourly Rates

       Petitioner requests the following hourly rates for the work of her counsel, Ms. Diana
Stadelnikas: $372.00 per hour for work performed in 2017, $396.00 per hour for work performed
in 2018, $415.00 per hour for work performed in 2019, and $440.00 per hour for work performed
in 2020. Fees App. Ex. 1 at 18. These rates are consistent with what Ms. Stadelnikas has
previously been awarded for her Vaccine Program work, and the undersigned finds them to be
reasonable herein.

                                  ii.         Reasonable Hours Expended

        The undersigned has reviewed the submitted billing entries and finds the total number of
hours billed to be reasonable. The billing entries accurately reflect the nature of the work
performed and the undersigned does not find any of the entries to be objectionable. Respondent
also has not indicated that he finds any of the entries to be objectionable either. Accordingly,
petitioner is entitled to the full amount of attorneys’ fees sought, $30,086.10.

                       b. Attorneys’ Costs

        Petitioner requests a total of $3,533.63 in attorneys’ costs. This amount is comprised of
acquiring medical records, postage, the Court’s filing fee, and a retainer paid to a potential
expert. Fees App. Ex. 2 at 1. All of these costs are typical of Vaccine Program litigation and
petitioner has provided adequate documentation supporting them. Accordingly, the requested
attorneys’ costs are reasonable, and petitioner shall be fully reimbursed.

           II. Conclusion

        Based on all of the above, the undersigned finds that it is reasonable compensate
petitioner and her counsel as follows:

 Attorneys’ Fees Requested                                             $30,086.10
 (Total Reduction from Billing Hours)                                       -
           Case 1:18-vv-00737-UNJ Document 41 Filed 07/02/20 Page 4 of 4




    Total Attorneys’ Fees Awarded                                                 $30,086.10

    Attorneys’ Costs Requested                                                    $3,533.63
    (Reduction of Costs)                                                              -
    Total Attorneys’ Costs Awarded                                                $3,533.63

    Total Attorneys’ Fees and Costs Awarded                                       $33,619.73

Accordingly, the undersigned awards $33,619.73in attorneys’ fees and costs, in the form
of a check payable jointly to petitioner and petitioner’s counsel, Ms. Diana Stadelnikas.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk
                                                                        3
of Court SHALL ENTER JUDGMENT in accordance with this decision.

IT IS SO ORDERED.

                                                     s/Nora Beth Dorsey
                                                     Nora Beth Dorsey
                                                     Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice enouncing
the right to seek review.
